Citation Nr: 1313841	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-13 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include residuals of cold injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

Appellant performed active duty for training (ACDUTRA) from July 1981 to October 1981 and at various other times from October 1981 to April 1984.  In particular, Appellant performed ACDUTRA from January to February 1983, the period in question in this appeal.  

For VA benefits claims, the term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2012).  The term "active military, naval, or air service," in turn, includes active duty, any period of ACDDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2012).  Because Appellant has no active military service, nor has service connection been established for disability incurred in a period of ACDUTRA or IDT, he has not achieved veteran status and will be referred to as Appellant throughout this decision.  

This case arises to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2011, the Board remanded the claim for development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify Appellant if further action is required.





REMAND

Where a claimant fails, without good reason, to report for VA examination in a service connection claim, the claim must be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2012).

In its October 2011 decision, the Board noted that VA has not yet offered the Veteran an examination to determine the nature and etiology of claimed cold injury residuals.  The Board remanded the case for a cold injury protocol compensation examination.  Also, in that decision, the Board discussed presumptive service connection for chronic diseases under 38 C.F.R. § 3.303(b).  The Board now clarifies that because Appellant has not achieved veteran status nor does he meet the requirement of having served 90 days or more under 38 C.F.R. § 3.307 (a) (1), the provisions for presumptive service connection listed at 38 C.F.R. § 3.303 (b) for certain listed chronic diseases do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

According to a supplemental statement of the case (SSOC) issued in July 2012, Appellant failed to report for an examination that was apparently scheduled in November 2011.  However, there is no documentation in the claims files that the Veteran was notified of such examination.  

In August 2012, after receiving the July 2012 SSOC, Appellant sent a letter informing the RO that he had not received the notice of an examination scheduled for July 2012.  He indicated willingness to report for such examination and he supplied the RO with a new mailing address.

In September 2012, the RO issued another SSOC informing Appellant that he had failed to report for yet another examination scheduled in September 2012.  The SSOC notes that a duty to assist letter was sent to Appellant in August 2012.  Neither the claims files nor Virtual VA contains the August 2012 duty to assist letter or any other evidence, other than assertions made in the SSOCs, that the Veteran has been notified of his VA examinations.  

Because the Veteran has asserted that he has not received notice of these examinations and because neither the claims files nor Virtual VA contains a notification letter as evidence of notification of a VA examination, good reason for failure to report has been shown.  VA should again reschedule the cold injury protocol compensation examination.  The AMC must insure that a copy of any notice letter sent to the Veteran is associated with his claims files.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  Appellant must be scheduled for a VA cold injury protocol and/or other appropriate examination to determine the nature and etiology of claimed bilateral foot disorders.  A copy of any notice letter concerning the scheduling of this examination must be associated with the claims folders.  All indicated evaluations, studies, and tests should be accomplished.  The claims files, any record contained in Virtual VA, and a copy of this remand must be made available to the examiner for review.  The examination report should reflect that such a review was accomplished. 

2.  The examiner should elicit a history of relevant symptoms from Appellant, examine the feet and ankles, and offer a diagnosis, if appropriate.  The examiner should then address whether or not any disorder shown is at least as likely as not (50 percent or greater possibility) related to Appellant's military service. 

The examiner should provide a cogent rationale for any conclusion in a legible report.  

3.  After any additional notification and/or development that the AMC deems necessary is undertaken, Appellant's claim should be re-adjudicated.  If any benefit sought on appeal remains denied, Appellant and his representative should be provided with an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by Appellant and his representative.  Thereafter, the case should be returned to the Board, if in order.

Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


